
  Croatia 1991 (rev. 2013)
  
  

  

  


I. Historical Foundations


The millennial identity of the Croatia nation and the continuity of its statehood, confirmed by the course of its entire historical experience within different forms of states and by the preservation and growth of the idea of a national state, founded on the historical right of the Croatian nation to full sovereignty, manifested in:







•
The formation of Croatian principalities in the seventh century;






•
The independent mediaeval state of Croatia founded in the ninth century;






•
The Kingdom of Croats established in the tenth century;






•
The preservation of the identity of the Croatian state in the Croatian-Hungarian personal union;






•
The independent and sovereign decision of the Croatian Parliament (Sabor) of 1527 to elect a king from the Habsburg dynasty;






•
The independent and sovereign decision of the Croatian Parliament of the Pragmatic Sanction of 1712;






•
The conclusions of the Croatian Parliament of 1848 regarding the restoration of the Triune Kingdom of Croatia under the authority of the Banus grounded on the historical, national and natural right of the Croatian nation;






•
The Croatian-Hungarian Compromise of 1868 on the relations between the Kingdom of Dalmatia, Croatia and Slavonia and the Kingdom of Hungary, grounded on the legal traditions of both states and the Pragmatic Sanction of 1712;






•
The decision of the Croatian Parliament of 29 October 1918 to dissolve state relations between Croatia and Austria-Hungary and the simultaneous affiliation of independent Croatia, invoking its historical and natural right as a nation, with the state of Slovenes, Croats and Serbs, proclaimed on the former territory of the Habsburg Monarchy;






•
The fact that the Croatian Parliament had never sanctioned the decision of the National Council of the State of Slovenes, Croats and Serbs to unite with Serbia and Montenegro in the Kingdom of Serbs, Croats and Slovenes (1 December 1918), subsequently (3 October 1929) proclaimed the Kingdom of Yugoslavia;






•
The establishment of the Home Rule (Banovina) of Croatia in 1939, by which Croatian state identity was restored within the Kingdom of Yugoslavia,






•
Establishing the foundations of state sovereignty during the course of the Second World War, by the decisions of the Antifascist Council of National Liberation of Croatia (1943), as opposed to the proclamation of the Independent State of Croatia (1941), and subsequently in the Constitution of the People's Republic of Croatia (1947) and all later constitutions of the Socialist Republic of Croatia (1963-1990), on the threshold of the historical changes, marked by the collapse of the communist system and changes in the European international order, the Croatian nation by its freely expressed will at the first democratic elections (1990) reaffirmed its millennial statehood.






•
The new Constitution of the Republic of Croatia (1990) and the victory of the Croatian nation and Croatia’s defenders in the just, legitimate and defensive war of liberation, the Homeland War (1991-1995), wherein the Croatian nation demonstrated its resolve and readiness to establish and preserve the Republic of Croatia as an independent and autonomous, sovereign and democratic state.




Considering the presented historical facts and universally accepted principles of the modern world, as well as the inalienable and indivisible, non-transferable and non-exhaustible right of the Croatian nation to self-determination and state sovereignty, including its fully maintained right to secession and association, as basic provisions for peace and stability of the international order, the Republic of Croatia is hereby established as the nation state of the Croatian nation and the state of the members of its national minorities: Serbs, Czechs, Slovaks, Italians, Hungarians, Jews, Germans, Austrians, Ukrainians, Rusyns, Bosniaks, Slovenians, Montenegrins, Macedonians, Russians, Bulgarians, Poles, Roma, Romanians, Turks, Vlachs, Albanians and others who are its citizens and who are guaranteed equality with citizens of Croatian nationality and the exercise of their national rights in compliance with the democratic norms of the United Nations and the countries of the free world.


Respecting the will of the Croatian nation and all citizens, resolutely expressed in the free elections, the Republic of Croatia is hereby founded and shall develop as a sovereign and democratic state in which equality, freedoms and human rights are guaranteed and ensured, and their economic and cultural progress and social welfare promoted.



II. Basic Provisions



Article 1


The Republic of Croatia is a unitary and indivisible democratic and social state.


Power in the Republic of Croatia derives from the people and belongs to the people as a community of free and equal citizens.


The people shall exercise this power through the election of representatives and through direct decision-making.



Article 2


The sovereignty of the Republic of Croatia is inalienable, indivisible and non-transferable.


The sovereignty of the Republic of Croatia includes its land area, rivers, lakes, canals, internal maritime waters, territorial sea, and the air space above these.


The Republic of Croatia shall exercise its sovereign rights and jurisdiction in the maritime areas and the seabed and subsoil thereof of the Adriatic Sea outside the state territory up to the borders with its neighbors in accordance with international law.


The Croatian Parliament (Sabor) or the people directly shall, independently and in accordance with the Constitution and law, decide:







•
On the regulation of economic, legal and political relations in the Republic of Croatia






•
On the preservation of natural and cultural wealth and its utilization






•
On association into alliances with other states.




The Republic of Croatia may conclude alliances with other states, retaining its sovereign right to decide on the powers to be delegated and the right freely to withdraw from such associations.



Article 3


Freedom, equal rights, national equality and equality of genders, love of peace, social justice, respect for human rights, inviolability of ownership, conservation of nature and the environment, the rule of law, and a democratic multiparty system are the highest values of the constitutional order of the Republic of Croatia and the ground for interpretation of the Constitution.



Article 4


In the Republic of Croatia government shall be organized on the principle of separation of powers into the legislative, executive and judicial branches, but limited by the right to local and regional self-government guaranteed by this Constitution.


The principle of separation of powers includes the forms of mutual cooperation and reciprocal checks and balances provided by the Constitution and law.



Article 5


In the Republic of Croatia laws shall comply with the Constitution, and other rules and regulations shall comply with the Constitution and law.


Everyone shall abide by the Constitution and law and respect the legal order of the Republic of Croatia.



Article 6


Formation of political parties is free.


Internal organization of political parties shall be in accordance with the fundamental constitutional democratic principles.


Parties shall publicize the accounts on sources of their assets and property.


Political parties which by their programs or violent activities aim to demolish the free democratic order endanger the existence of the Republic of Croatia are unconstitutional. The decision on unconstitutionality shall be made by the Constitutional Court of the Republic of Croatia.


The status and financing of political parties shall be regulated by law.



Article 7


The armed forces of the Republic of Croatia shall protect its sovereignty and independence and defend its territorial integrity.


Assistance in the protection of sovereignty and independence and defence of territorial integrity may also be rendered to the Republic of Croatia by allied states pursuant to ratified international treaties.


The armed forces of allied states may cross the national border and enter the Republic of Croatia or operate within the national borders thereof as stipulated under ratified international treaties, pursuant to a decision by the Government of the Republic of Croatia with the prior consent of the President of the Republic of Croatia.


The Republic of Croatia may render assistance to allied states in case of armed aggression on one or more thereof as stipulated under ratified international treaties, pursuant to a decision of the Croatian Parliament proposed by the Government of the Republic of Croatia with the prior consent of the President of the Republic of Croatia.


The armed forces of the Republic of Croatia may cross its national borders or operate across its borders pursuant to a decision of the Croatian Parliament proposed by the Government of the Republic of Croatia with the prior consent of the President of the Republic of Croatia.


The decision specified in paragraphs (3), (4) and (5) of the Article shall be made by the Croatian Parliament by a majority vote of all of its members.


Insofar as the President of the Republic of Croatia denies the consent specified in paragraphs (3), (4) and (5) of this Article, the Croatian Parliament shall make the decision by a two-thirds majority of votes of all of its members.


The armed forces of the Republic of Croatia may cross the national borders of the Republic of Croatia for the purpose of military exercises and training within the framework of international organisations to which the Republic of Croatia has acceded or is in the process of acceding pursuant to international treaties and for the purpose of rendering humanitarian assistance, pursuant to a decision by the Government of the Republic of Croatia with the prior consent of the President of the Republic of Croatia.


The armed forces of allied states may cross the national borders of the Republic of Croatia for the purpose of military exercises and training within the framework of international organisations to which the Republic of Croatia has acceded or is in the process of acceding pursuant to international treaties and for the purpose of rendering humanitarian assistance, pursuant to a decision by the Government of the Republic of Croatia with the prior consent of the President of the Republic of Croatia.


Under the circumstances specified in Articles 17 and 101 of the Constitution, the armed forces may, if necessitated by the nature of a threat, be deployed to assist the police and other state bodies.


The armed forces of the Republic of Croatia may also be deployed to assist fire fighting and rescue operations and surveillance and protection of the rights of the Republic of Croatia at sea.


The defence structure, chain of command, administration and democratic oversight of the armed forces of the Republic of Croatia shall be regulated by the Constitution and law.



Article 8


The borders of the Republic of Croatia may only be altered by a decision of the Croatian Parliament.



Article 9


Croatian citizenship, its acquisition and termination shall be regulated by law.


No Croatian citizen shall be exiled from the Republic of Croatia or deprived of citizenship, nor extradited to another state, except in case of execution of a decision on extradition or surrender made in compliance with international treaty or the acquis communautaire of the European Union.



Article 10


The Republic of Croatia shall protect the rights and interests of its citizens living or residing abroad, and shall promote their links with the homeland.


Parts of the Croatian nation in other states shall be guaranteed special concern and protection by the Republic of Croatia.



Article 11


The coat-of-arms of the Republic of Croatia is the historic Croatian coat-of-arms whose base consists of 25 alternating red and white (argent) fields.


The flag of the Republic of Croatia consists of three colors: red, white and blue, with the historic Croatian coat-of-arms in the center.


The anthem of the Republic of Croatia is "Our Beautiful Homeland" (Lijepa naša domovino).


The description of the historic Croatian coat-of-arms and flag, the text of the anthem, and the use of these and other state symbols shall be regulated by law.



Article 12


The Croatian language and the Latin script shall be in official use in the Republic of Croatia.


In individual local units, another language and the Cyrillic or some other script may be introduced into official use along with the Croatian language and the Latin script under conditions specified by law.



Article 13


The capital of the Republic of Croatia is Zagreb.


Status, jurisdiction and organization of the capital city of Zagreb shall be regulated by law.



III. Protection of Human Rights and Fundamental Freedoms



1. General Provisions



Article 14


Everyone in the Republic of Croatia shall enjoy rights and freedoms, regardless of race, color, gender, language, religion, political or other belief, national or social origin, property, birth, education, social status or other characteristics.


All shall be equal before the law.



Article 15


Members of all national minorities shall have equal rights in the Republic of Croatia.


Equality and protection of the rights of national minorities shall be regulated by the Constitutional Act which shall be adopted in the procedure provided for the organic law.


Besides the general electoral right, the special right of the members of national minorities to elect their representatives into the Croatian Parliament may be provided by law.


Members of all national minorities shall be guaranteed freedom to express their nationality, freedom to use their language and script, and cultural autonomy.



Article 16


Freedoms and rights may only be restricted by law in order to protect freedoms and rights of others, public order, public morality and health.


Every restriction of freedoms or rights shall be proportional to the nature of the necessity for restriction in each individual case.



Article 17


During a state of war or an immediate threat to the independence and unity of the State, or in the event of severe natural disasters, individual freedoms and rights guaranteed by the Constitution may be restricted. This shall be decided by the Croatian Parliament by a two-thirds majority of all members or, if the Croatian Parliament is unable to meet, at the proposal of the Government and upon the counter-signature of the Prime Minister, by the President of the Republic.


The extend of such restrictions shall be adequate to the nature of the danger, and may not result in the inequality of persons in respect of race, color, gender, language, religion, national or social origin.


Not even in the case of an immediate threat to the existence of the State may restrictions be imposed on the application of the provisions of this Constitution concerning the right to life, prohibition of torture, cruel or degrading treatment or punishment, on the legal definitions of penal offenses and punishments, or on freedom of thought, conscience and religion.



Article 18


The right to appeal against the first instance decisions made by courts or other authorities shall be guaranteed.


The right to appeal may exceptionally be excluded in cases specified by law, if other legal remedies are ensured.



Article 19


Individual decisions of administrative agencies and other bodies vested with pubic authority shall be grounded on law.


Judicial review of decisions made by administrative agencies and other bodies vested with public authority shall be guaranteed.



Article 20


Anyone who violates the provisions of the Constitution concerning the human rights and fundamental freedoms shall be held personally responsible and may not be exculpated by invoking a superior order.



2. Personal and Political Freedoms and Rights



Article 21


Every human being has the right to life.


In the Republic of Croatia there shall be no capital punishment.



Article 22


Freedom and personality of everyone shall be inviolable.


No one shall be deprived of liberty, nor may his liberty be restricted, except upon a court decision in accordance with law.



Article 23


No one shall be subjected to any form of maltreatment or, without his consent, to medical or scientific experimentation.


Forced and compulsory labor shall be forbidden.



Article 24


No one shall be arrested or detained without a court warrant. Such a warrant shall be read and served on the person being arrested.


The police may arrest a person without a warrant when the person is reasonably suspected of having committed a serious criminal offence defined by law. The arrested person shall be promptly informed, in understandable terms, of the reasons for the arrest and of his rights determined by law.


Any person arrested or detained shall have the right to take proceedings before a court, which shall decide without delay on the legality of the arrest.



Article 25


All arrested and convicted persons shall be treated humanely and their dignity shall be respected.


Anyone who is detained and accused of a criminal offence shall have the right to be brought before the court within the shortest term specified by law and to be acquitted or sentenced within the statutory term.


A detainee may be released on legal bail to defend himself.


Any person who has been illegally deprived of liberty or convicted shall, in conformity with law, be entitled to damages and a public apology.



Article 26


All citizens of the Republic of Croatia and aliens shall be equal before the courts, government bodies and other bodies vested with pubic authority.



Article 27


The Bar, as an autonomous and independent service, shall provide everyone with legal aid, in conformity with law.



Article 28


Everyone shall be presumed innocent and my not be considered guilty of a criminal offence until his guilt has been proved by a final court judgment.



Article 29


Everyone shall have the right to the independent and fair trial provided by law which shall, within a reasonable term, decide upon his rights and obligations, or upon the suspicion or the charge of a penal offence.


In the case of suspicion or accusation for a penal offence, the suspected, accused or prosecuted person shall have the right:







•
To be informed in detail, and in the language he understands, within the shortest possible term, of the nature and reasons for the charges against him and of the evidence incriminating him,






•
To have adequate time and opportunity to prepare his defense,






•
To a defense counsel and free communication with him, and to be informed of this right,






•
To defend himself in person or with the assistance of a defense counsel of his own choice, and if he lacks resources to engage a counsel, to have a free counsel under the terms specified by law,






•
To be tried in his presence if he is accessible to the court,






•
To interrogate or have the prosecution witnesses interrogated and to demand the presence and hearing of the defense witnesses under the same circumstances as for the witnesses for the prosecution,






•
To free assistance of an interpreter if he does not understand the language used in the court.




The suspected, accused and prosecuted person shall not be forced to confess his guilt.


Evidence illegally obtained shall not be admitted in court proceedings.


Criminal proceedings shall only be initiated before the court of justice upon the demand of an authorized prosecutor.



Article 30


The sentence for a serious and exceptionally dishonorable criminal offence may, in conformity with law, have as a consequence the loss of acquired rights or a ban on acquiring, for a specific period of time, certain rights relating to the conduct of specific affairs, if this is required for the protection of the legal order.



Article 31


No one shall be punished for an act which before its commission was not defined as a punishable offence by law or international law, nor may he be sentenced to a penalty which was not defined by law. If a less severe penalty is determined by law after the commission of an act, such penalty shall be imposed.


No one may be tried anew nor punished in criminal proceedings for an act for which he has already been acquitted or sentenced by a final court judgment in accordance with law.


The cases and reasons for the renewal of court proceedings under section 2 of this Article may be provided only by law, in accordance with the Constitution and an international agreement.


The statute of limitations shall not apply to the criminal offences of war profiteering, nor any criminal offences perpetrated in the course of economic transformation and privatization and perpetrated during the period of the Homeland War and peaceful reintegration, wartime and during times of clear and present danger to the independence and territorial integrity of the state, as stipulated by law, or those not subject to the statute of limitations under international law. Any gains obtained by these acts or in connection therewith shall be confiscated.



Article 32


Anyone lawfully within the territory of the Republic of Croatia shall enjoy the liberty of movement and freedom to choose his residence.


Every citizen of the Republic of Croatia shall have the right to leave the State territory at any time and settle abroad permanently or temporarily, and to return to his homeland at any time.


The liberty of movement within the Republic of Croatia and the right to enter or leave it may exceptionally be restricted by law, if this is necessary to protect the legal order, or health, rights and freedoms of others.



Article 33


Foreign citizens and stateless persons may obtain asylum in the Republic of Croatia, unless they are prosecuted for non-political crimes and activities contrary to the basic principles of international law.


No alien lawfully within the territory of the Republic of Croatia shall be expelled or extradited to another state, except in pursuance of a decision made in accordance with a treaty and law.



Article 34


Homes shall be inviolable.


Only a court may order the search of a home or other premises, issuing a warrant with the statement of reasons, in conformity with law.


The tenant or his representative shall have the right to be present at the search of his home or other premises in the compulsory presence of two witnesses.


Under the conditions provided by law, the police authorities may enter a person's home or premises and carry out a search in the absence of witnesses even without a court warrant or consent of the tenant, if this is indispensable to enforce an arrest warrant or to apprehend the offender, or to prevent serious danger to life and health of people or major property.


A search aimed at finding or securing evidence for which there is grounded probability to be found in the home of the perpetrator of a criminal offence may only be carried out in the presence of witnesses.



Article 35


Everyone shall be guaranteed respect for and legal protection of personal and family life, dignity, reputation and honor.



Article 36


Freedom and privacy of correspondence and all other forms of communication shall be guaranteed and inviolable.


Restrictions necessary for the protection of the State security and the conduct of criminal proceedings may only be prescribed by law.



Article 37


Everyone shall be guaranteed the safety and secrecy of personal data. Without consent from the person concerned, personal data may be collected, processed and used only under conditions specified by law.


Protection of data and supervision of the work of information systems in the State shall be regulated by law.


The use of personal data contrary to the purpose of their collection shall be prohibited.



Article 38


Freedom of thought and expression shall be guaranteed.


Freedom of expression shall specifically include freedom of the press and other media of communication, freedom of speech and public expression, and free establishment of all institutions of public communication.


Censorship shall be forbidden. Journalists shall have the right to freedom of reporting and access to information.


The right to access to information held by any public authority shall be guaranteed. Restrictions on the right to access to information must be proportionate to the nature of the need for such restriction in each individual case and necessary in a free and democratic society, as stipulated by law.


The right to correction shall be guaranteed to anyone whose constitutional and legal rights have been violated by public information.



Article 39


Any call for or incitement to war, or resort to violence, national, racial or religious hatred, or any form of intolerance shall be prohibited and punishable by law.



Article 40


Freedom of conscience and religion and freedom to manifest religion and other convictions shall be guaranteed.



Article 41


All religious communities shall be equal before the law and shall be separated from the State.


Religious communities shall be free, in conformity with law, publicly to perform religious services, to open schools, educational and other institutions, social and charitable institutions and to manage them, and shall in their activity enjoy the protection and assistance of the State.



Article 42


Everyone shall be guaranteed the right of public assembly and peaceful protest, in conformity with law.



Article 43


Everyone shall be guaranteed the right to freedom of association for the purposes of protection of their interests or promotion of their social, economic, political, national, cultural and other convictions and objectives. For this purpose, everyone may freely form trade unions and other associations, join them or leave them, in conformity with law.


The exercise of this right shall be restricted by the prohibition of any violent threat to the democratic constitutional order and independence, unity and territorial integrity of the Republic of Croatia.



Article 44


Every citizen of the Republic of Croatia shall have the right, under equal conditions, to take part in the conduct of public affairs, and to have access to public services.



Article 45


All Croatian citizens who have reached the age of eighteen years (voters) shall be entitled to universal and equal suffrage in elections for the Croatian Parliament, the President of the Republic of Croatia and the European Parliament and in decision-making procedures by national referendum, in compliance with law.


In elections for the Croatian Parliament, voters who do not have registered domicile in the Republic of Croatia shall be entitled to elect three representatives in compliance with law.


In elections for the Croatian Parliament, the President of the Republic of Croatia and the European Parliament and in decision-making procedures by national referendum, suffrage shall be exercised in direct elections by secret ballot, wherein voters who do not have registered domicile in the Republic of Croatia shall vote at polling stations in the premises of diplomatic-consular offices of the Republic of Croatia in the foreign countries in which they reside.


In elections for the Croatian Parliament, the President of the Republic of Croatia and the European Parliament and in decision-making procedures by national referendum, the Republic of Croatia shall secure exercise of suffrage for its citizens with registered domicile in the Republic of Croatia who are outside of its borders during elections such that they may vote in diplomatic-consular offices of the Republic of Croatia in the foreign countries in which they located or in some other manner as specified by law.



Article 46


Everyone shall have the right to submit petitions and complaints, to make proposals to government and other public bodies, and to receive answers too.



Article 47


Military service and the defense of the Republic of Croatia shall be the duty of every capable citizen of the Republic of Croatia.


Conscientious objection shall be allowed to all those who for religious or moral reasons are not willing to participate in the performance of military service in the armed forces. Such persons shall be obliged to perform other duties specified by law.



3. Economic, Social and Cultural Rights



Article 48


The right of ownership shall be guaranteed.


Ownership implies obligations. Owners and users of property shall contribute to the general welfare.


A foreign person may acquire property under conditions spelled out by law.


The right of inheritance shall be guaranteed.



Article 49


Entrepreneurial and market freedom shall be the basis of the economic system of the Republic of Croatia.


The State shall ensure all entrepreneurs an equal legal status on the market. Abuse of monopoly position defined by law shall be forbidden.


The State shall stimulate the economic progress and social welfare and shall care for the economic development of all its regions.


The rights acquired through the investment of capital shall not be diminished by law, or by any other legal act.


Foreign investors shall be guaranteed free transfer and repatriation of profits and the capital invested.



Article 50


Property may, in the interest of the Republic of Croatia, be restricted or expropriated by law upon payment of compensation equal to its market value.


The exercise of entrepreneurial freedom and property rights may exceptionally be restricted by law for the purposes of protecting the interests and security of the Republic of Croatia, nature, the environment and public health.



Article 51


Everyone shall participate in the defrayment of public expenses in accordance with his or her economic capabilities.


The system of taxation shall be based on the principles of equality and equity.



Article 52


The sea, seashore and islands, waters, air space, mineral wealth and other natural resources, as well as land, forests, fauna and flora, other parts of nature, real estate and goods of special cultural, historic, economic or ecological significance which are specified by law to be of interest to the Republic of Croatia shall enjoy its special protection.


The way in which goods of interest to the Republic of Croatia may be used and exploited by bearers of rights to them and by their owners, and compensation for the restrictions imposed on them, shall be regulated by law.



Article 53


The Croatian National Bank shall be the central bank of the Republic of Croatia.


The Croatian National Bank shall be autonomous and independent, and shall report on its work to the Croatian Parliament.


The Croatian National Bank shall be managed and its operations shall be conducted by the Governor of the Croatian National Bank.


The organisation, purpose, tasks and remit of the Croatian National Bank shall be governed by law.



Article 53a


The State Audit Office shall be the supreme audit institution of the Republic of Croatia, and shall be autonomous and independent in its work.


The State Audit Office shall be managed by the Auditor General, who shall report on its work to the Croatian Parliament.


The establishment, organisation, purview and operation of the State Audit Office shall be governed by law.



Article 54


Everyone shall have the right to work and enjoy the freedom of work.


Everyone shall be free to choose his vocation and occupation, and all jobs and duties shall be accessible to everyone under the same conditions.



Article 55


Every employee shall have the right to a fair remuneration, such as to ensure a free and decent standard of living to him and his family.


Maximum working hours shall be regulated by law.


Every employee shall have the right to a weekly rest and annual holidays with pay, and these rights may not be renounced.


Employees may, in conformity with law, participate in decision- making in the enterprise.



Article 56


The right of employees and of members of their families to social security and social insurance shall be regulated by law and collective agreements.


Rights in connection with child-birth, maternity and child care shall be regulated by law.



Article 57


The State shall ensure the right to assistance for weak, helpless and other persons unable to meet their basic needs owing to unemployment or incapacity to work.


The State shall devote special care to the protection of persons with disabilities and their integration into social life.


The state shall devote special care to the protection of Croatian war veterans and disabled Croatian war veterans, as well as the widows, parents and children of fallen Croatian war veterans.


Receiving humanitarian aid from abroad may not be forbidden.



Article 58


Everyone shall be guaranteed the right to health care, in conformity with law.



Article 59


In order to protect their economic and social interests, all employees shall have the right to form trade unions and shall be free to join and leave them.


Trade unions may form their federations and join international trade union organizations


Formation of trade unions in the armed forces and the police may be restricted by law.


Employers shall have the right to form associations and shall be free to join or leave them.



Article 60


The right to strike shall be guaranteed.


The right to strike may be restricted in the armed forces, the police, the public administration and the public services as specified by law.



Article 61


The family shall enjoy special protection of the State.


Marriage is a living union between a woman and a man.


Marriage and legal relations in marriage, common-law marriage and families shall be regulated by law.



Article 62


The State shall protect maternity, children and young people, and shall create social, cultural, educational, material and other conditions promoting the right to a decent life.



Article 63


Parents shall have the duty to bring up, support and educate their children, and shall have the right and freedom to decide independently on the upbringing of their children.


Parents shall be responsible for ensuring the right of their children to a full and harmonious development of their personalities.


Physically and mentally disabled and socially neglected children shall have the right to special care, education and welfare.


Children shall be bound to take care of their old and helpless parents.


The State shall take special care of parentless minors or parentally neglected children.



Article 64


Everyone shall have the duty to protect children and helpless persons.


Children may not be employed before reaching the legally determined age, nor may they be forced or allowed to do work which is harmful to their health or morality.


Young people, mothers and persons with disabilities shall be entitled to special protection at work.



Article 65


In the Republic of Croatia, everyone shall have access to education under equal conditions and in accordance with his/her aptitudes.


Compulsory education shall be free, in conformity with law.



Article 66


Under conditions specified by law, private schools and educational institutions may be established.



Article 67


The autonomy of universities shall be guaranteed.


Universities shall independently decide on their organization and work in conformity with law.



Article 68


Freedom of scientific, cultural and artistic creativity shall be guaranteed.


The State shall stimulate and assist the development of science, culture and the arts.


The State shall protect scientific, cultural and artistic goods as national spiritual values.


Protection of moral and material rights deriving from scientific, cultural, artistic, intellectual and other creative activities shall be guaranteed.


The State shall promote and assist care of physical education and sport.



Article 69


Everyone shall have the right to a healthy life.


The State shall ensure conditions for a healthy environment.


Everyone shall be bound, within their powers and activities, to pay special attention to the protection of public health, nature and environment.



IV. Organization of Government



1. The Croatian Parliament



Article 70


The Croatian Parliament (Sabor) is a representative body of the people and is vested with the legislative power in the Republic of Croatia.



Article 71


The Croatian Parliament shall have no less than 100 and no more than 160 members, elected on the basis of direct universal and equal suffrage by secret ballot.



Article 72


Members of the Croatian Parliament shall be elected for a term of four years.


The number of members of the Croatian Parliament, and the conditions and procedures for their election, shall be regulated by law.



Article 73


Elections for members of the Croatian Parliament shall be held not later than 60 days after the expiry of the mandate or dissolution of the Croatian Parliament.


The first session of the Croatian Parliament shall be held not later than 20 days after the completion of the elections.


The Croatian Parliament shall be constituted at the first session by the selection of its President by the majority of its members present.



Article 74


Members of the Croatian Parliament shall have no imperative mandate.


Members of the Croatian Parliament shall receive a regular monetary remuneration and shall have other rights specified by law.



Article 75


Members of the Croatian Parliament shall enjoy immunity.


No representative shall be prosecuted, detained or punished for an opinion expressed or vote cast in the Croatian Parliament.


No representative shall be detained, nor shall criminal proceedings be instituted against him, without the consent of the Croatian Parliament.


A representative may be detained without the consent of the Croatian Parliament only if he has been caught in the act of committing a criminal offence which carries a penalty of imprisonment of more than five years. In such a case, the President of the Croatian Parliament shall be notified thereof.


If the Croatian Parliament is not in session, approval for the detention of a representative, or for the continuation of criminal proceedings against him, shall be given and his right to immunity decided by the credentials-and-immunity committee, such a decision being subject to subsequent confirmation by the Croatian Parliament.



Article 76


The term of office of members of the Croatian Parliament may be extended by law only in the event of war or the cases provided for in Articles 17 and 101 of the Constitution.



Article 77


The Croatian Parliament may be dissolved in order to call early elections if so decided by the majority of all the members.


The President of the Republic may, in conformity with Article 104, dissolve the Croatian Parliament.



Article 78


The Croatian Parliament shall be in regular session twice a year: the first period between January 15 and July 15, and the second period between September 15 and December 15.


The Croatian Parliament shall convene emergency sessions at the request of the President of the Republic, the Government or the majority of its members.


The President of the Croatian Parliament may, upon prior consultation with the parliamentary clubs of members of the parliamentary parties, call it into an emergency session.



Article 79


The Croatian Parliament shall have the President and one or more Vice Presidents.


The internal organization and procedure of the Croatian Parliament shall be regulated by its Standing Rules.


The Standing Rules shall be passed by a majority vote of all the members.



Article 80


The Croatian Parliament shall:







•
Decide on the enactment and amendment of the Constitution;






•
Pass laws;






•
Adopt the state budget;






•
Decide on war and peace;






•
Pass documents which express the policy of the Croatian Parliament;






•
Adopt the Strategy of national security and the Strategy of defense of the Republic of Croatia;






•
Realize civil control over the armed forces and the security services of the Republic of Croatia;






•
Decide on alternations of the borders of the Republic of Croatia;






•
Call referenda;






•
Carry out elections, appointments and reliefs of office, in conformity with the Constitution and law;






•
Supervise the work of the Government of the Republic of Croatia and other holders of public authority responsible to the Croatian Parliament, in conformity with the Constitution and law;






•
Grant amnesty for criminal offenses;






•
Conduct other affairs as specified by the Constitution.





Article 81


Repealed



Article 82


Unless otherwise specified by the Constitution, the Croatian Parliament shall make decisions by a majority vote, provided that a majority of representatives are present at the session.


Representatives shall vote in person.



Article 83


Laws (organic laws) which regulate the rights of national minorities shall be passed by the Croatian Parliament by a two-thirds majority vote of all representatives.


Laws (organic laws) which elaborate the constitutionally defined human rights and fundamental freedoms, the electoral system, the organization, authority and operation of government bodies and the organization and authority of local and regional self-government shall be passed by the Croatian Parliament by a majority vote of all representatives.


The decision provided by Article 8 of the Constitution shall be passed by the Croatian Parliament by a two-thirds majority of all representatives.



Article 84


Sessions of the Croatian Parliament shall be public.



Article 85


Each representative of the Croatian Parliament, the parliamentary clubs of representatives and the working bodies of the Croatian Parliament, and the Government of the Republic of Croatia shall have the right to propose laws.



Article 86


Members of the Croatian Parliament shall have the right to ask the Government of the Republic of Croatia and individual ministers questions.


At least one tenth of the representatives of the Croatian Parliament may submit an interpellation on the operation of the Government of the Republic of Croatia or some of its individual members.


Questioning and interpellation shall be more specifically regulated by the Standing Rules.



Article 87


The Croatian Parliament may call a referendum on a proposal for the amendment of the Constitution, on a bill, or any other issue within its competence.


The President of the Republic may, at the proposal of the Government and with the counter-signature of the Prime Minster, call a referendum on a proposal for the amendment of the Constitution or any other issue which he considers to be important for the independence, unity and existence of the Republic of Croatia.


The Croatian Parliament shall call a referendum upon the issues from sections 1 and 2 of this Article when so demanded by ten percent of all voters in the Republic of Croatia.


At such a referendum, the decision shall be made by the majority of the voters taking part therein.


Decisions made at referenda shall be binding.


A law on referenda shall be passed. Such law may also stipulate the conditions for holding a consultative referendum.



Article 88


The Croatian Parliament may authorize the Government of the Republic of Croatia, for a maximum period of one year, to regulate by decrees certain issues within its competence, except those relating to the elaboration of the constitutionally defined human rights and fundamental freedoms, national rights, the electoral system, the organization, authority and operation of government bodies and local self-government.


Decrees based on statutory authority shall not have a retroactive effect.


Decrees passed on the basis of statutory authority shall cease to be valid after the expiry of the period of one year from the date when such authority was granted, unless otherwise decided by the Croatian Parliament.



Article 89


Laws shall be promulgated by the President of the Republic within eight days from the date when they were passed in the Croatian Parliament.


If the President of the Republic considers the promulgated law not in accordance with the Constitution, he may initiate proceedings to review the constitutionality of the law before the Constitutional Court of the Republic of Croatia.



Article 90


Before coming into force, laws and other rules and regulations of governmental bodies shall be published in "Narodne Novine", the official gazette of the Republic of Croatia.


The rules and regulations of bodies vested with public authority shall, before coming into force, be publicized in an accessible way, in accordance with law.


A law shall come into force at the earliest on the eight day after its publication, unless otherwise specified by law for exceptionally justified reasons.


Laws and other regulations of governmental bodies or bodies vested with public authority shall not have a retroactive effect.


Only individual provisions of a law may have a retroactive effect for exceptionally justified reasons.



Article 91


State revenues and expenditures shall be determined by the state budget.


The Croatian Parliament shall enact the central budget by a majority vote of all deputies.


A law whose implementation requires financial funds shall specify the sources of such funds.



Article 92


The Croatian Parliament may form commissions of inquiry regarding any issue of public interest.


The composition, competence and powers of the commissions of inquiry shall be in accord with law.


The chairperson of a commission of inquiry shall be appointed by a majority of representatives from among the representatives of the opposition.



Article 93


The Ombudsperson shall be a commissioner of the Croatian Parliament responsible for the promotion and protection of human rights and freedoms enshrined in the Constitution, laws and international legal instruments on human rights and freedoms ratified by the Republic of Croatia.


Everyone may lodge a complaint to the Ombudsperson if he/she deems that his/her constitutional or legal rights have been threatened or violated as a result of any illegal or irregular act by governmental bodies and the civil service, local and regional self-governmental bodies and bodies vested with public authority.


The Croatian Parliament shall elect the Ombudsperson for a term of eight years. The Ombudsperson shall be autonomous and independent in his/her work.


Conditions for the election and dismissal of the Ombudsperson and his/her deputies, their authority, and the method of their work shall be regulated by law. By law, the Ombudsperson may also be vested with certain powers with regard to legal and natural persons in order to protect the fundamental constitutional rights.


The Ombudsperson and other commissioners of the Croatian Parliament responsible for the promotion and protection of human rights and fundamental freedoms shall enjoy the same immunity as deputies in the Croatian Parliament.



2. The President of the Republic of Croatia



Article 94


The President of the Republic of Croatia shall represent and stand for the Republic of Croatia at home and abroad.


The President of the Republic shall take care of regular and harmonized functioning and stability of the state government.


The President of the Republic is responsible for the defense of independence and territorial integrity of the Republic of Croatia.



Article 95


The President of the Republic shall be elected in direct elections by secret ballot, on the basis of universal and equal suffrage, for a term of five years.


No one shall be elected the President of the Republic more than twice.


The President of the Republic shall be elected by a majority of vote of all electors who have voted. If none of the candidates has obtained such a majority, new elections shall be held after 14 days.


The two candidates who obtained the largest number of votes in the first election shall have the right to stand at the new election. If one of these candidates withdraws, the candidate who is next in the number of votes obtained shall acquire the right to stand for the new election.


Elections for the President of the Republic shall be held no less than 30 and no more than 60 days before the expiry of the term of office of the incumbent President.


Before assuming duty, the President of the Republic shall take a solemn oath before the President of the Constitutional Court swearing loyalty to the Constitution.


The election of the President of the Republic, the oath and its taking shall be regulated by law.



Article 96


The President of the Republic shall not perform any other public or professional duty.


After the election, the President of the Republic shall resign from membership in the political party and notify the Croatian Parliament thereof.



Article 97


In case when the President of the Republic is temporarily prevented from performing his duties, because of his absence or illness or yearly leave of absence, the President of the Republic may confide the President of the Croatian Parliament to substitute for him. The President of the Republic decides upon his return to duty.


In case the President of the Republic is prevented from performing his duties for a longer period of time, because of illness or inability, and particularly if he is unable to decide on confiding his duties to a temporary substitute, the President of the Croatian Parliament shall assume the duty of the temporary President of the Republic upon the decision of the Constitutional Court. The Constitutional Court shall decide thereof upon the proposal of the Government.


In case of death, or resignation which shall be submitted to the President of the Constitutional Court of the Republic of Croatia and the President of the of the Croatian Parliament notified thereof, or when the Constitutional Court determines the reasons for termination of the mandate of the President of the Republic, the duty of the temporary President of the Republic shall be taken over by the President of the Croatian Parliament by force of the Constitution.


When the President of the Croatian Parliament as temporary President of the Republic issues an act on promulgation of the law, the act shall be counter-signed by the Prime Minister of the Republic of Croatia.


Elections for the new President of the Republic shall be held within the term of 60 days from the day the temporary President of the Republic has taken over the duty according to section 3 of this Article.



Article 98


The President of the Republic shall:







•
Call elections for the Croatian Parliament and convene their first session;






•
Call referenda, in conformity with the Constitution;






•
Confide the mandate to form the Government to the person who, upon the distribution of the seats in the Croatian Parliament and consultations held, enjoys confidence of the majority of its members;






•
Grant pardons;






•
Confer decorations and other awards specified by law;






•
Perform other duties specified by the Constitution.





Article 99


The President of the Republic and the Government of the Republic of Croatia cooperate in formulation and execution of the foreign policy.


The President of the Republic shall, at the Government's proposal and with the counter-signature of the Prime Minister, decide on the establishment of diplomatic missions and consular offices of the Republic of Croatia abroad.


The President of the Republic shall, with the prior counter-signature of the Prime Minister of the Republic of Croatia, appoint and recall diplomatic representatives of the Republic of Croatia, at the proposal the Government and upon the opinion of the authorized committee of the Croatian Parliament.


The President of the Republic shall receive letters of credence and the letters of recall from foreign diplomatic representatives.



Article 100


The President of the Republic is the Commander-in-Chief of the armed forces of the Republic of Croatia.


The President of the Republic shall appoint and relieve of duty military commanders, in conformity with law.


On the basis of the decision of the Croatian Parliament, the President of the Republic may declare war and conclude peace.


In case of an immediate threat to the independence, unity and existence of the State, the President of the Republic may, with the counter signature of the Prime Minister, order the employment of the armed forces even if the state of war has not been declared.



Article 101


During the state of war the President of the Republic may issue decrees with the force of law on the grounds and within the authority obtained from the Croatian Parliament. If the Croatian Parliament is not in session, the President of the Republic is authorized to regulate all the issues required by the state of war by decrees with the force of law.


In case of an immediate threat to the independence, unity and existence of the State, or if the governmental bodies are prevented from performing their constitutional duties regularly, the President of the Republic shall, at the proposal of the Prime Minister and with his counter-signature, issue decrees with the force of law.


The President of the Republic shall submit decrees with the force of law for approval to the Croatian Parliament as soon as the Parliament is in a position to convene.


If the President of the Republic does not submit a decree for approval to the Croatian Parliament as required by section 3 of this Article, or if the Croatian Parliament fails to approve it, the decree with the force of law ceases to be in force.


In the case stated in sections 1 and 2 of this Article the President of the Republic may call a session of the Government and preside over such a session.



Article 102


The President of the Republic may propose to the Government to hold a session and consider certain issues.


The President of the Republic may be present at the meeting of the Government and take part in deliberations.



Article 103


The President of the Republic and the Government of the Republic of Croatia shall, in accordance with the Constitution and law, cooperate in directing the operations of the security services.


The appointment of the heads of the security services shall, upon a prior opinion of the authorized committee of the Croatian Parliament, be counter-signed by the President of the Republic and the Prime Minister of the Republic of Croatia.



Article 104


The President of the Republic, at the proposal of the Government and with the counter-signature of the Prime Minister, after consultations with the representatives of the clubs of parliamentary parties, dissolve the Croatian Parliament if, at the proposal of the Government, the Parliament has passed a vote of no confidence to the Government, or if it has failed to approve the state budget within 120 days from the date when it was proposed.


The President of the Republic may not, at the proposal of the Government, dissolve the Croatian Parliament if the impeachment proceedings against him for violation of the Constitution have been instituted.



Article 105


The President of the Republic shall be impeachable for any violation of the Constitution he has committed in the performance of his duties.


Proceedings for the impeachment of the President of the Republic may be instituted by the Croatian Parliament by a two-thirds majority vote of all representatives.


The impeachment of the President of the Republic shall be decided upon by the Constitutional Court of the Republic of Croatia by a two-thirds majority vote of all the judges.


The Constitutional Court shall decide upon the impeachment of the President of the Republic during the term of 30 days form the day of the submission of the proposal to impeach the President of the Republic for violation of the Constitution.


If the Constitutional Court of the Republic of Croatia sustains the impeachment, the duty of the President of the Republic shall cease by force of the Constitution.



Article 105a


The President of the Republic shall enjoy immunity.


The President of the Republic may not be detained nor may criminal proceedings be instituted against him without prior consent of the Constitutional Court.


The President of the Republic may be detained without prior consent of the Constitutional Court only if he has been caught in the act of committing a criminal offence which carries a penalty of imprisonment of more than five years. In such a case the state body which has detained the President of the Republic shall instantly notify the President of the Constitutional Court thereof.



Article 106


In the performance of his duties the President of the Republic shall be assisted by advisory bodies. The members of these bodies shall be appointed and relieved by the President of the Republic. Appointments contrary to the principle of separation of powers shall not be permitted.


Advisory, professional and other tasks shall be performed by the Office of the President of the Republic. The Office of the President of the Republic and the staff services of the Government of the Republic of Croatia shall co-operate in the performance of tasks of common interest. The funding required for the work of the Office of the President of the Republic shall be secured in the central budget of the Republic of Croatia.



3. The Government of the Republic of Croatia



Article 107


The Government of the Republic of Croatia shall exercise executive powers in conformity with the Constitution and law.



Article 108


The Government of the Republic of Croatia shall consist of a Prime Minster, one or more Deputy Prime Ministers and ministers.


The Prime Minister and other members of the Government may not perform any other public or professional duty without consent of the Government.



Article 109


The person to whom the President of the Republic confides the mandate to form the Government shall propose its members.


Immediately upon the formation of the Government, but not later than 30 days from the acceptance of the mandate, the mandatary shall present the Government and its program to the Croatian Parliament and demand a vote of confidence to be passed.


The Government shall assume its duty if the vote of confidence is passed by a majority vote of all members of the Croatian Parliament.


The Prime Minister and the members of the Government shall take a solemn oath before the Croatian Parliament. The text of the oath shall be determined by law.


Upon the decision of the Croatian Parliament to express confidence to the Government of the Republic of Croatia, the ruling on the appointment of the Prime Minister shall be brought by the President of the Republic, with the counter signature of the President of the Croatian Parliament, and the ruling on the appointment of the members of the Government shall be brought by the Prime Minster with the counter signature of the President of the Croatian Parliament.



Article 109a


If the mandatary fails to form the Government within the term of 30 days from the day of the acceptance of the mandate, the President of the Republic may decide to extend the term for not more than 30 additional days.


If the mandatary fails to form the Government during the extended term, or if the proposed Government fails to obtain confidence of the Croatian Parliament, the President of the Republic shall confide the mandate to form the Government to another person.



Article 109b


If the Government is not formed in accordance with Articles 110 and 111 of the Constitution, the President of the Republic shall appoint temporary non-party Government and simultaneously call early elections for the Croatian Parliament.



Article 110


The Government of the Republic of Croatia shall:







•
Propose legislation and other acts to the Croatian Parliament;






•
Propose the state budget and the annual accounts;






•
Execute laws and other decisions of the Croatian Parliament;






•
Enact decrees to implement the laws;






•
Guide the foreign and internal policies;






•
Direct and control the operation of the state administration;






•
Take care of the economic development of the country;






•
Direct performance and development of the public services;






•
Perform other duties determined by the Constitution and law.





Article 111


The organization, mode of operation and decision- making of the Government shall be regulated by law and the rules of procedure.



Article 112


The Government shall be responsible to the Croatian Parliament.


The Prime Minister and members of the Government shall be jointly responsible for the decisions made by the Government, and shall be personally responsible for their respective competencies.



Article 113


At the proposal of at least one fifth of the members of the Croatian Parliament, a vote of confidence in the Prime Minster, in individual members of the Government, or in the Government as a whole, shall be put in motion.


A vote of confidence in the Government may also be requested by the Prime Minister.


No debate or vote of confidence may be taken before the expiry of seven days from the date when the motion was submitted to the Croatian Parliament.


Debate and vote of confidence shall be carried through not later than 30 days from the day the motion was submitted to the Croatian Parliament.


A no confidence decision shall be accepted if it has been voted for by the majority of the total number of members of the Croatian Parliament.


If the Croatian Parliament rejects the proposal for a vote of no confidence, the representatives who have submitted it may not make the same proposal again before the expiry of six months.


If a vote of no confidence in the Prime Minister or in the Government as a whole is passed, the Prime Minister and the Government shall submit their resignation. If the vote of confidence to a new mandatary and the members he proposes for the Government is not passed during the term of 30 days, the President of the Croatian Parliament shall notify thereof the President of the Republic of Croatia. After the notification is received the President of the Republic shall instantly issue a decision to dissolve the Croatian Parliament, and simultaneously call elections for the Croatian Parliament.


If a vote of no confidence in an individual member of the Government is passed, the Prime Minster may propose to the Croatian Parliament another member for a vote of confidence or the Prime Minister and the Government as a whole may submit their resignation.


In all the cases of resignation of the Prime Minister or the Government section 7 of this Article shall be applied.



Article 114


The organization and responsibilities as well as operation of the state administration shall be regulated by law.


Certain responsibilities of the state administration may be entrusted by law to the bodies of the local and regional self-government and legal bodies vested with public authority.


The status of state officials and the legal status of the state employees shall be regulated by law and other regulations.



4. Judicial Power



Article 115


Judicial power shall be exercised by courts.


Judicial power shall be autonomous and independent.


Courts shall administer justice according to the Constitution, law, international treaties and other valid sources of law.



Article 116


The Supreme Court of the Republic of Croatia, as the highest court of law, shall ensure uniform application of laws and equality of all before the law.


The President of the Supreme Court of the Republic of Croatia shall be appointed and relieved from duty by the Croatian Parliament at the proposal of the President of the Republic, with a prior opinion of the general session of the Supreme Court of the Republic of Croatia and of the authorized committee of the Croatian Parliament. The President of the Supreme Court of the Republic of Croatia shall be appointed for a four-year term of office.


The establishment, jurisdiction, composition and organization of courts and court proceedings shall be regulated by law.



Article 117


Court hearings shall be open to the public and judgments shall be pronounced publicly in the name of the Republic of Croatia.


The public may be barred from a hearing or part of it for the reasons necessary in a democratic society in the interest of morals, public order or State security, in particular if minors are tried, or in order to protect private lives of the parties, or in marital disputes and proceedings in connection with guardianship and adoption, or for the purpose of protection of military, official or business secrets and for the protection of the security and defense of the Republic of Croatia, but only to the extent which is in the opinion of the court absolutely necessary in the specific circumstances in which the public might be harmful to the interests of justice.



Article 118


Judicial duty shall be vested in judges personally.


Lay magistrates and court advisors shall participate in court proceedings in compliance with law.



Article 119


Judges shall enjoy immunity in accordance with the law.


Judges and lay assessors who take part in the administration of justice shall not be called to account for an opinion or a vote given in the process of judicial decision-making unless there exists violation of law on the part of a judge which is criminal offence.


A judge may not be remanded in custody or investigative detention in connection with any criminal prosecution initiated for a criminal offence perpetrated in the performance of his/her judicial duty without the prior consent of the National Judicial Council.



Article 120


Judicial office shall be permanent.


A judge shall be relieved of his judicial office:







•
At his own request,






•
If he has become permanently incapacitated to perform his office,






•
If he has been sentenced for a criminal offence which makes him unworthy to hold judicial office,






•
If, in conformity with law, so decides the National Judicial Council due to the commission of an act of serious infringement of discipline,






•
When reaching seventy years of age.




Against the decision of being relieved from his duty the judge shall have the right to appeal to the Constitutional Court within the term of 15 days from the day the decision has been served, onto which the Constitutional Court shall decide in the procedure and composition determined by the Constitutional Act on the Constitutional Court of the Republic of Croatia.


Against the decision of the National Judicial Council on disciplinary responsibility, the judge shall have the right to appeal to the Constitutional Court of the Republic of Croatia within the term of 15 days from the day the decision has been served. The Constitutional Court shall decide on the appeal in the way and the procedure determined by the Constitutional Act on the Constitutional Court of the Republic of Croatia.


In the cases from sections 3 and 4 of this Article, the Constitutional Court shall decide within the term not longer than 30 days from the day the appeal has been submitted. The decision of the Constitutional Court excludes the right to the constitutional complaint.


A judge shall not be transferred against his will except in the case the Court is abolished or reorganized in conformity with law.


A judge shall not hold an office or perform work defined by law as being incompatible with his judicial office.



Article 121


The National Judicial Council is an autonomous and independent body that ensures the autonomy and independence of the judicial branch in the Republic of Croatia.


The National Judicial Council shall autonomously decide, in conformity with the Constitution and law, on the appointment, promotion, transfer, dismissal and disciplinary accountability of judges and presiding judges, except in the case of the Chief Justice of the Supreme Court of the Republic of Croatia.


The decisions specified in paragraph (2) of this Article shall be made by the Council in an impartial manner on the basis of the criteria set forth by law.


The National Judicial Council shall participate in the training and development of judges and other judicial personnel.


The National Judicial Council shall consist of eleven members, of whom seven shall be judges, two university professors of law and two members of Parliament, one of whom shall be from ranks of the opposition.


The members of the National Judicial Council shall elect a chair from their ranks.


The presidents of courts may not be elected to the National Judicial Council.


The members of the National Judicial Council shall be elected for a four-year term. No one may serve as member of the National Judicial Council for more than two terms of office.


The purview, organisation, manner of election and mode of operation of the National Judicial Council shall be regulated by law.



5. The Office of the Public Prosecutions



Article 121a


The Public Prosecution Service is an autonomous and independent judicial body empowered and duty-bound to instigate prosecution of perpetrators of criminal and other penal offences, to initiate legal measures to protect the property of the Republic of Croatia and to apply legal remedies to protect the Constitution and law.


The Croatian Parliament shall appoint the Prosecutor General for a four-year term of office, at the proposal of the Government of the Republic of Croatia and following a prior opinion of the relevant committee of the Croatian Parliament.


Deputy Prosecutors General shall be appointed, dismissed and have their disciplinary accountability determined by the National Prosecutorial Council.


The decisions specified to in paragraph (3) of this Article shall be made by the National Prosecutorial Council in an impartial manner on the basis of the criteria set forth by law.


Deputy Prosecutors General shall have life tenure.


The National Prosecutorial Council shall consist of eleven members, of whom seven shall be deputy prosecutors general, two university law professors and two members of Parliament, one of whom shall be from among the ranks of the opposition.


The members of the National Prosecutorial Council shall be elected for a term of four years. No one may serve as member of the National Prosecutorial Council for more than two terms of office.


The members of the National Prosecutorial Council shall elect a chair from their ranks.


The chiefs of Public Prosecution Office may not be elected into the National Prosecutorial Council.


The purview, organisation, manner of election and mode of operation of the National Prosecutorial Council shall be regulated by law.


The establishment, organisation, purview and jurisdiction of the National Prosecutorial Council shall be regulated by law.



V. The Constitutional Court of the Republic of Croatia



Article 122


The Constitutional Court of the Republic of Croatia shall consist of thirteen judges elected by a two-thirds majority of the deputies of the Croatian Parliament from among notable jurists, especially judges, public prosecutors, attorneys and university law professors pursuant to the procedure and method set forth by a constitutional act. The term of office of a Constitutional Court justice shall be eight years, to be extended, in exceptional cases up to six months, where upon expiry of an incumbent’s term of office a new justice has not been elected or has not assumed office.


Candidacy proceedings and the proposal for the judges of the Constitutional Court of the Republic of Croatia to the Croatian Parliament shall be carried out by the committee of the Croatian Parliament, authorized for the constitutional issues.


The Constitutional Court of the Republic of Croatia shall elect its President for a term of four years.



Article 123


A judge of the Constitutional Court of the Republic of Croatia shall not perform any other public or professional duties.


Judges of the Constitutional Court of the Republic of Croatia shall enjoy same immunity as members of the Croatian Parliament.



Article 124


A judge of the Constitutional Court of the Republic of Croatia may be relieved of office before the expiry of the term for which he has been elected if he requests to be relieved, if he is sentenced to imprisonment, or if he is permanently incapacitated from performing his duties, as established by the Court itself.



Article 125


The Constitutional Court of the Republic of Croatia shall:







•
Decide on the conformity of laws with the Constitution;






•
Decide on the conformity of other regulations with the Constitution and laws;






•
May decide on constitutionality of laws and constitutionality of laws and other regulations which have lost their legal force, provided that from the moment of losing the legal force until the submission of a request or a proposal to institute the proceedings not more than one year has passed;






•
Decide on constitutional complaints against the individual decisions of governmental bodies, bodies of local and regional self-government and legal entities with public authority, when these decisions violate human rights and fundamental freedoms, as well as the right to local and regional self-government guaranteed by the Constitution of the Republic of Croatia;






•
Observe the realization of constitutionality and legality and notify the Croatian Parliament on the instances of unconstitutionality and illegality observed thereto;






•
Decide on jurisdictional disputes between the legislative, executive and judicial branches;






•
Decide, in the conformity with the Constitution, on the impeachment of the President of the Republic;






•
Supervise the constitutionality of the programs and activities of political parties and may, in conformity with the Constitution, ban their work;






•
Supervise the constitutionality and legality of elections and national referenda, and decide on the electoral disputes which are not within the jurisdiction of courts;






•
Perform other duties specified by the Constitution.





Article 125a


If the Constitutional Court ascertains that the authorized body has not enacted a rule or a regulation needed for the application of the Constitution, law or other regulation, being bound to enact such a regulation, it shall notify the Government thereof, while the Croatian Parliament shall be notified about the regulations which the Government has been obliged to enact.



Article 126


The Constitutional Court of the Republic of Croatia shall repeal a law if it finds it to be unconstitutional.


The Constitutional Court of the Republic of Croatia shall repeal or annul any other regulation if it finds it to be unconstitutional or illegal.


In the cases from Article 129 section 1 line 3 of the Constitution, if the Constitutional Court of the Republic of Croatia finds that a law has not been in conformity with the Constitution and law or that another regulation has not been in conformity with the Constitution and law, it shall enact a decision on ascertaining unconstitutionality or illegality.



Article 127


The procedure and conditions for the election of judges of the Constitutional Court of the Republic of Croatia and the termination of their office, conditions and time-limits for instituting proceedings for the assessment of the constitutionality and legality, procedure and legal effects of its decisions, protection of human rights and fundamental freedoms guaranteed by the Constitution, and other issues important for the performance of duties and work of the Constitutional Court of the Republic of Croatia, shall be regulated by the Constitutional Act.


The Constitutional Act shall be passed in accordance with the procedure determined for amending the Constitution.


The internal organization of the Constitutional Court of the Republic of Croatia shall be regulated by its rules of procedure.



VI. Local and Regional Self-Government



Article 128


Citizens shall be guaranteed the right to local and regional self-government.


The right to local and regional self-government shall be exercised through local and/or regional representative bodies, composed of members elected in free elections by secret ballot on the grounds of direct, equal and general suffrage.


Citizens may directly participate in administering local affairs, through meetings, referenda and other forms of direct decision- making, in conformity with law and statute.


The rights specified in this Article shall be exercised by European Union nationals in compliance with law and EU acquis communautaire.



Article 129


Municipalities and towns shall be units of local self- government, and their areas shall be determined in the way prescribed by law. Other units of local self-government may be provided by law.


Counties shall be units of regional self-government. The area of a county is determined in the way prescribed by law.


The capital city of Zagreb may be attributed the status of a county by law. Larger cities in the Republic of Croatia may be given the authorities of a county by law.


Forms of local self-government may in conformity with law, be established in localities and parts thereof.



Article 129a


Units of local self-government shall carry out the affairs of local jurisdiction by which the needs of citizens are directly fulfilled, and in particular the affairs related to the organization of localities and housing, area and urban planning, public utilities, child care, social welfare, primary health services, education and elementary schools, culture, physical education and sports, technical culture, customer protection, protection and improvement of the environment, fire protection and civil defense.


Units of regional self-government shall carry out the affairs of regional significance, and in particular the affairs related to education, health service, area and urban planning, economic development, traffic and traffic infrastructure and the development of network of educational, health, social and cultural institutions.


Affairs of local and regional jurisdiction shall be regulated by law. At the allotment of the affairs, priority shall be given to the bodies which are closest to the citizens.


At the determination of the local and regional self-government jurisdiction, the scope and nature of affairs and the requirements of efficiency and economy shall be taken into account.



Article 129b


Units of local and regional self-government shall have the right, within the limits provided by law, to regulate autonomously by their statutes the internal organization and jurisdiction of their bodies and accommodate them to the local needs and potentials.



Article 130


In performing the affairs within their jurisdiction, units of local and regional self-government shall be autonomous and subject only to the review of the constitutionality and legality by the authorized governmental bodies.



Article 131


Units of local and regional self-government shall have the right to their own revenues and have them on their free disposal in performing affairs within their jurisdiction.


Revenues of local and regional units of self-government shall be proportional to their authorities provided by the Constitution and law.


The State shall assist financially weaker units of local and regional self-government in conformity with law.



VII. International Relations



1. International agreements



Article 132


International agreements shall be concluded, in conformity with the Constitution, law and the rules of international law, depending on the nature and contents of the international agreement, within the authority of the Croatian Parliament, the President of the Republic and the Government of the Republic of Croatia.



Article 133


International agreements which entail the passage of amendment of laws, international agreements of military and political nature, and international agreements which financially commit the Republic of Croatia shall be subject to ratification by the Croatian Parliament.


International agreements which grant international organization or alliances powers derived from the Constitution of the Republic of Croatia, shall be subject to ratification by the Croatian Parliament by two-thirds majority vote of all representatives.


The President of the Republic shall sign the documents of ratification, admittance, approval or acceptance of international agreements ratified by the Croatian Parliament in conformity with sections 1 and 2 of this Article.


International agreements which are not subject of ratification by the Croatian Parliament are concluded by the President of the Republic at the proposal of the Government, or by the Government of the Republic of Croatia.



Article 134


International agreements concluded and ratified in accordance with the Constitution and made public, and which are in force, shall be part of the internal legal order of the Republic of Croatia and shall be above law in terms of legal effects. Their provisions may be changed or repealed only under conditions and in the way specified in them or in accordance with the general rules of international law.



2. Association and Succession



Article 135


Procedure for the association of the Republic of Croatia into alliances with other states may be instituted by at least one- third of the representatives of the Croatian Parliament, the President of the Republic and the Government of the Republic of the Croatia.


It is prohibited to initiate any procedure for the association of the Republic of Croatia into alliances with other states if such association leads, or might lead, to a renewal of a South Slav state community or to any Balkan state form of any kind.


Any association of the Republic of Croatia shall first be decided upon by the Croatian Parliament by a two-thirds majority vote of all representatives.


Any decision concerning the association of the Republic of Croatia shall be made on a referendum by a majority vote of all voters voting in the referendum.


Such a referendum shall be held within 30 days from the date when the decision has been rendered by the Croatian Parliament.


The provisions of this Article concerning association shall also relate to the conditions and procedure for the disassociation of the Republic of Croatia.



VIIA. European Union



1. Legal Grounds for Membership and Transfer of Constitutional Powers



Article 141a


Pursuant to Article 142 of the Constitution, the Republic of Croatia shall, as a Member State of the European Union, participate in the creation of European unity in order to ensure, together with other European states, lasting peace, liberty, security and prosperity, and to attain other common objectives in keeping with the founding principles and values of the European Union.


Pursuant to Articles 140 and 141 of the Constitution, the Republic of Croatia shall confer upon the institutions of the European Union the powers necessary for the enjoyment of rights and fulfilment of obligations ensuing from membership.



2. Participation in European Union Institutions



Article 141b


The citizens of the Republic of Croatia shall be directly represented in the European Parliament where they shall, through their elected representatives, decide upon matters falling within their purview.


The Croatian Parliament shall participate in the European legislative process as regulated in the founding treaties of the European Union.


The Government of the Republic of Croatia shall report to the Croatian Parliament on the draft regulations and decisions in the adoption of which it participates in the institutions of the European Union. In respect of such draft regulations and decisions, the Croatian Parliament may adopt conclusions which shall provide the basis on for the Government’s actions in European Union institutions.


Parliamentary oversight by the Croatian Parliament of the actions of the Government of the Republic of Croatia in European Union institutions shall be regulated by law.


The Republic of Croatia shall be represented in the Council and the European Council by the Government and the President of the Republic of Croatia in accordance with their respective constitutional powers.



3. European Union Law



Article 141c


The exercise of the rights ensuing from the European Union acquis communautaire shall be made equal to the exercise of rights under Croatian law.


All the legal acts and decisions accepted by the Republic of Croatia in European Union institutions shall be applied in the Republic of Croatia in accordance with the European Union acquis communautaire.


Croatian courts shall protect subjective rights based on the European Union acquis communautaire.


Governmental agencies, bodies of local and regional self-government and legal persons vested with public authority shall apply European Union law directly.



4. Rights of European Union Citizens



Article 141d


Citizens of the Republic of Croatia shall be European Union citizens and shall enjoy the rights guaranteed by the European Union acquis communautaire, and in particular:







•
– freedom of movement and residence in the territory of all Member States,






•
– active and passive voting rights in European parliamentary elections and in local elections in another Member State, in accordance with that Member State’s law,






•
– the right to the diplomatic and consular protection of any Member State which is equal to the protection provided to own citizens when present in a third country where the Republic of Croatia has no diplomatic-consular representation,






•
– the right to submit petitions to the European Parliament, complaints to the European Ombudsman and the right to apply to European Union institutions and advisory bodies in the Croatian language, as well as in all the other official languages of the European Union, and to receive a reply in the same language.




All rights shall be exercised in compliance with the conditions and limitations laid down in the founding treaties of the European Union and the measures undertaken pursuant to such treaties.


In the Republic of Croatia, all rights guaranteed by the European Union acquis communautaire shall be enjoyed by all citizens of the European Union.



VIII. Amending the Constitution



Article 136


Amendments to the Constitution of the Republic of Croatia may be proposed by at least one- fifth of the members of the Croatian Parliament, the President of the Republic and the Government of the Republic of Croatia.



Article 137


The Croatian Parliament shall decide by a majority vote of all representatives whether or not to start proceedings for the amendment of the Constitution.


Draft amendments to the Constitution shall be determined by a majority vote of all the members of the Croatian Parliament.



Article 138


The decision to amend the Constitution shall be made by a two-thirds majority vote of all the members of the Croatian Parliament.



Article 139


Amendment of the Constitution shall be promulgated by the Croatian Parliament.

